DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/22/2021 has been entered. Claims 1 and 6 have been amended. Claims 1-8 are pending in this Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “wherein the plurality of first lighting units and the plurality of second lighting units”. However, “the plurality of first lighting units” and “the plurality of second lighting units” lacks antecedent basis. As such the claim is indefinite. 
Regarding claim 3, the claims recites the limitation “a first lighting unit”, however it is unclear as to which first lighting unit is being referred to as claim 1, upon which claim 3 depends, recites two first lighting units. As such the claim is indefinite. 
Regarding claim 4, the claim recites “a first lighting unit”. However “a first lighting unit” is recited in claim 1, upon which claim 4 depends. As such it is unclear as to whether “a first lighting unit” refers to a new first lighting unit or the first lighting unit presented in claim 1.
Regarding claim 5, the claims recites the limitations “the plurality of first lighting units” and “the plurality of second lighting units”. However, these limitations lack antecedent basis. As such the claim is indefinite. 
Regarding claim 5, the claim recites “a first lighting unit” and “a second lighting unit”. However “a first lighting unit” and “a second lighting unit” are recited in claim 1, upon which claim 5 depends. As such it is unclear as to whether “a first lighting unit” and “a second lighting unit” refers to a new first and second lighting unit or the first and second lighting unit presented in claim 1.
Regarding claim 6, the claims recites the limitations “the plurality of first lighting units” and “the plurality of second lighting units”. However, these limitations lack antecedent basis. As such the claim is indefinite. 
Regarding claim 6, the claim recites “a first lighting unit” and “a second lighting unit”. However “a first lighting unit” and “a second lighting unit” are recited in claim 1, upon which claim 6 depends. As such it is unclear as to whether “a first lighting unit” and “a second lighting unit” refers to a new first and second lighting unit or the first and second lighting unit presented in claim 1.
Regarding claim 7, the claims recites the limitations “the plurality of first lighting units” and “the plurality of second lighting units”. However, these limitations lack antecedent basis. As such the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170067778 A1 (hereinafter referred to as “Sugi”).
Regarding claim 1, Sugi, an optical sensor, teaches an optical detection device for physiological characteristic identification (abstract; paragraph [0125]-[0129]), comprising:
a substrate (80; paragraphs [0109]-[0119]; Figure 10A);
at least two light sources disposed on the substrate (the two light emitting regions on both sides of detector 30; paragraphs [0109]-[0119]; Figure 10A), each of the light sources comprising a first lighting unit (12, 22; paragraphs [0109]-[0119]; Figure 10) and a second lighting unit (11, 21; paragraphs [0109]-[0119]; Figure 10A), the first lighting unit having a wavelength different from a wavelength of the second lighting unit (paragraphs [0086], [0122]), the first lighting unit and the second lighting unit of one of the at least two light sources being symmetrical to the first lighting unit and the second lighting unit of the other light source (as shown in Figure 10A), wherein the first lighting unit and the second lighting unit are light emitting diodes (paragraph [0078]); and
an optical receiver (30; paragraphs [0120]-[0122]; Figure 11) disposed on the substrate and adapted to analyze optical signals emitted by the light source for acquiring a result of the physiological characteristic identification (paragraphs [0120]-[0122]; Figure 10A).
Regarding claim 2, Sugi teaches wherein the plurality of first lighting units and the plurality of second lighting units are arranged as a matrix, and the plurality of first lighting units are interlaced with the plurality of second lighting units (paragraphs [0109]-[0119]; as shown in Figure 10A).
Regarding claim 3, Sugi teaches wherein a pitch between a first lighting unit and any of the second lighting units is the same (as shown Figure 10A).
Regarding claim 4, Sugi teaches wherein a pitch between a first lighting unit and any of the second lighting units is smaller than a pitch between the first lighting unit and another first lighting unit (as shown in Figures. 10C-D).
Regarding claim 5, Sugi teaches wherein a symmetrical arrangement about the plurality of first lighting units and the plurality of second lighting units represents an arrangement about a first lighting unit and a second lighting unit is a mirror image of an arrangement about another first lighting unit and another second lighting unit (as shown in Figure 10A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugi as applied to claim 1 above, and further in view of US 20060195028 A1 (hereinafter referred to as “Hannula”).
Regarding claim 8, Sugi does not explicitly teach wherein a distance between the optical receiver and a center of the light source is ranged of 5 to 15 mm.
However, Hannula, an oximeter sensor, teaches wherein a distance between the optical receiver and a center of the light source is ranged of 5 to 15 mm (paragraph [0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the .

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Sugi fails to teach the limitation “wherein a symmetrical arrangement about the plurality of first lighting units and the plurality of second lighting units represents an arrangement about a first lighting unit and a second lighting unit is turned one hundred and eighty degrees to be identical with an arrangement about another first lighting unit and another second lighting unit” in combination with the limitations of the claim upon which it depends. 
Regarding claim 7, Sugi fails to teach the limitation “wherein a symmetrical arrangement about the plurality of first lighting units and the plurality of second lighting units represents a distance between the optical receiver and a set of a first lighting unit and a second lighting unit is the same as a distance between the optical receiver and a set of another first lighting unit and another second lighting unit” in combination with the limitations of the claim upon which it depends. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/22/2021, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection has been withdrawn. 

Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Sugi fails to teach the limitation “at least two light sources disposed on the substrate, each of the light sources comprising a first lighting unit and a second lighting unit, the first lighting unit have a wavelength different from a wavelength of the second lighting unit, the first lighting unit and the second lighting unit of one of the at least two light sources being symmetrical to the first lighting unit and the second lighting unit of the other light source”.
Examiner respectfully disagrees. Sugi teaches “at least two light sources disposed on the substrate (the two light emitting regions on both sides of detector 30; paragraphs [0109]-[0119]; Figure 10A), each of the light sources comprising a first lighting unit (12, 22; paragraphs [0109]-[0119]; Figure 10) and a second lighting unit (11, 21; paragraphs [0109]-[0119]; Figure 10A), the first lighting unit having a wavelength different from a wavelength of the second lighting unit (paragraphs [0086], [0122]), the first lighting unit and the second lighting unit of one of the at least two light sources being symmetrical to the first lighting unit and the second lighting unit of the other light source (as shown in Figure 10A), wherein the first lighting unit and the second lighting unit are light emitting diodes (paragraph [0078])”. 
As such Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/A.A.M./Examiner, Art Unit 3791